Charlton, Judge.

The bill in this case, was directed to be amended, in Order, that it might be ascertained, from the answer oí Lloyd, whether he had any knowledge of the original transactions between Smith, Roe and Davis, or of the circumstances which induced Roe to deposit the note for 2040 dollars, as a collateral security or indemnity for his {Lloyd’s) indorsement. The additional answer of Lloyd, is rather more argumentative than is usual in chancery pleadings : but it denies all knowledge of the then tottering commercial situation of Roe and Davis; that the note was received as a collateral security under the impression, that it was a matter of immateriality whether it was so received, or whether Lloyd added his indorsement to that oí Smith’s; the responsibility being the same. As circumstances developed themselves afterwards, the indorsement of Lloyd would have made a very essential difference in the responsibility of Smith, for taken as a collateral security it enabled Lloyd to accommodate the house of Roe and Davis, without incurring any loss himself, whereas if he had added his indorsement to that of Smith’s, as between them, this jurisdiction would have compelled a contribution under the particular circumstances of this case.
The defendant, Lloyd, has answered as far as the amended bill requires of him, and as the injunction was founded upon a supposed knowledge on his part, of the facts and circumstances disclosed in the bill, the injunction must be dissolved.
Noel and Stites, for plaintiff.
Davis and Berrien, for defendant.
It is now at the option of the complainant to dismiss the bill or to carry it to the special jury, according to the principles of our judicial system. In the present stage of the proceedings, the facts in the answer stand confessed,, a replication traverses them, and the scale which now preponderates in favour of Mr. Lloyd, may, by farther proofs of the complainant, shift the weight into his.
The execution at law, is, however, put into operation ; the money will of course be collected, and a jury must determine whether, under all the circumstances of this case, as blended with the doctrines of equity, Mr. Lloyd shall refund, or share the loss.

Injunction dissolved.